internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-126429-01 date date legend shareholders company esop law firm this responds to your letter requesting a ruling on behalf of the above-named shareholders regarding their substantial compliance with the requirements of sec_1042 of the internal_revenue_code_of_1986 code and the applicable regulations in connection with the sale of qualified_securities of the company to the employee_stock_ownership_plan esop maintained by the company the shareholders owned shares of common_stock of the company a domestic c_corporation that has never had any stock outstanding that was readily_tradable on an established_securities_market the company maintains an esop which qualifies under sec_401 and meets the requirements of sec_4975 of the code eligible employees of the company are participants in the esop on date the shareholders sold big_number shares of common_stock of the company to the esop as a result of the sale the shareholders realized a capital_gain the shareholders had held the common_stock for more than years prior to the esop sale and had not received the stock in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the shareholders invested the proceeds from the sale in securities issued by plr-126429-01 domestic operating companies on date the shareholders made their only purchase of securities that they intended to constitute qualified_securities as defined in sec_1042 in connection with the esop transaction the shareholders received input from law firm law firm advised the esop and the esop trust in the transaction as a courtesy to the shareholders law firm explained in writing to the shareholders and their investment advisors and certified_public_accountant the conditions necessary to secure the deferral of recognition of gain under sec_1042 however the shareholders inadvertently did not complete a notarized statement of purchase with respect to the securities that they purchased on date and that they intended to constitute qualified_replacement_property within days after the date of purchase the shareholders completed the notarized statement of purchase for the purchase of qualified_replacement_property on date immediately after discovering their lapse and before the expiration of the replacement_period the shareholders completed notarized statements of purchase for the intended qualified_replacement_property prior to the timely filing of such notarized statements of purchase with the shareholder’s joint income_tax return for the shareholders are cash_basis taxpayers and filed their joint income_tax return in a timely manner by the due_date including any applicable extensions the shareholders elected under sec_1042 to defer recognition of gain from the sale of qualified_securities to the esop the shareholders submitted the following documents with their income_tax return a statement of election as described in q a-3 of sec_1_1042-1t of the temporary income_tax regulations a notarized statement of purchase with respect to the qualified_replacement_property purchased on date as described in q a-3 of sec_1_1042-1t of the temporary income_tax regulations and a verified written_statement of the company consenting to the application of sec_4978 and sec_4979a as required in sec_1042 the shareholders’ joint income_tax return is not under audit by the internal_revenue_service you have requested a ruling that based on the specific facts of this case the shareholders have substantially complied with the requirements for an election to defer recognition of gain under sec_1042 of the code and that the election will be treated as satisfying the requirements of sec_1042 and sec_1_1042-1t q a-3 of the temporary income_tax regulations sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are plr-126429-01 satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of a immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer’s holding_period with respect to the qualified_securities is at least years determined as of the time of the sale for taxable years beginning after date sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive_investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the election shall be made in a statement of election attached to the taxpayer’s income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the plr-126429-01 following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified_replacement_property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase literal compliance with procedural directions in treasury regulations on making elections is not always required see 67_tc_736 acq in result 1979_1_cb_1 regulatory requirements that relate to the substance or the essence of the statute on the other hand must be complied with strictly the shareholders received the advice of tax professionals concerning the requirements necessary to complete the sec_1042 election in a timely and correct manner promptly upon discovering that the statements of purchase were not notarized in a timely manner the shareholders completed a notarized statement of purchase for the qualified_replacement_property therefore based on the specific facts of this case and representations made by the shareholders we conclude that the shareholders have substantially complied with the requirements for an election to defer recognition of gain under sec_1042 of the code and that the election will be treated as satisfying the requirements of sec_1042 and sec_1_1042-1t q a-3 of the temporary income_tax regulations plr-126429-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed regarding whether the securities purchased by the shareholders constitute qualified_replacement_property as defined in sec_1042 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer s the rulings contained in this letter are based upon information and representations submitted by the taxpayer s and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosures copy of this letter copy for purposes sincerely yours robert d patchell acting chief qualified_plans branch division counsel associate chief_counsel tax exempt and government entities
